Catón,':C. J. The-defendant was indicted for obstructing a road." The evidence showed that he was guilty-of continuing an obstruction in a road, and the court by its instructions held, that he might be convicted under this indictment, for continuing an obstruction. In this, the court was in error. The statute has made these acts two distinct offenses. Upon an indictment for one offense, it would be as improper to convict for the other as it would to convict for poisoning springs of water, or any other of the numerous offenses specified in the same section of the statute. The judgment is reversed, and the cause remanded. Judgment reversed.